Citation Nr: 1633083	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability claimed as a heart condition, and if so whether the reopened claim should be granted.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a jaw disability resulting from a fall at a VA Medical Center (VAMC) in Durham, North Carolina.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.   

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a disability claimed as a heart condition, and entitlement to compensation under 38 U.S.C. § 1151 for a jaw disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a cardiovascular disability was denied in a June 2001 Board decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a disability claimed as a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a June 2001 Board decision, the Veteran's claim for service connection for a cardiovascular disability was denied, because the Board determined the evidence failed to show a cardiac disability was incurred in service.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

The evidence received after the expiration of the appeal period includes several statements from the Veteran that indicate he experienced a rapid heartbeat in service after performing physical training.  In addition, during his Board hearing the Veteran indicated he experienced these manifestations following a physical assault by his superior.  The Veteran also indicated he had been informed that his cardiac condition was the result of his "nerves."  A review of the Veteran's private cardiac treatment notes, as well as his outpatient VAMC treatment notes since June 2001 show extensive workups for his reported arrhythmia.  Specifically, the record shows the Veteran has undergone numerous electrocardiogram and Holter monitor tests; however, several physicians have concluded the Veteran's cardiac manifestations are likely not organic in origin, but rather psychiatric in nature.  In this respect, the evidence of record shows the Veteran has been competently diagnosed with several psychiatric disorders, to include a somatoform disorder, anxiety disorder, and depressive disorder.  In sum, this evidence indicates the Veteran's claimed disability may be a psychiatric disorder, with consequential cardiovascular manifestations.  Moreover, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran has reasonably raised an alternative theory of service connection, relative to his prior claim for a disability claimed as a heart condition.  

The Board finds the above noted evidence indicating the Veteran may have incurred a psychiatric disorder in service, which manifested as a rapid heartbeat, to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a disability claimed as a heart condition.  Accordingly, reopening of the claim for service connection for a disability claimed as a heart condition is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a disability claimed as a heart condition is granted.


REMAND

As noted above, the Veteran has provided new and material evidence to support his claim for service-connection for a disability claimed as a heart condition.  The Veteran has also advanced an alternative theory of service connection.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds a VA psychiatric examination with medical opinion is warranted for the Veteran's disability claimed as a heart condition.  

Next, relative to the Veteran's claim for compensation pursuant to 38 U.S.C § 1151 for a jaw disability, the Board notes the Veteran's Durham VA outpatient treatment notes show he was provided "compassionate care" treatment at the dental clinic on April 10, 2007 following an injury on VA property.  The Veteran has explained that he slipped and fell, injuring his jaw and chipping his tooth at the Durham VAMC in a bathroom, because the floor was wet.  The Veteran has indicated he continues to experience jaw pain resulting from his fall.  
In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or 'an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In this case, it appears the Veteran sustained an injury as a result of an unforeseen event while on the physical premises of a hospital controlled and maintained by VA.  However, the record does not establish a currently diagnosed jaw disability.  Nonetheless, the Board finds the Veteran is competent to report ongoing symptoms which may represent a current disability.  Therefore, the Board finds a VA examination is necessary to determine whether the Veteran has a current jaw disability, and if so, whether that disability was proximately caused by his April 2007 fall at the Durham VAMC.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise, to determine whether the Veteran's claimed heart condition results from an acquired psychiatric disorder that was incurred in service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, to specifically include anxiety, somatoform and depressive disorders the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this respect, the examiner must accept and consider the Veteran's competent lay statements as they relate to the occurrence of symptoms experienced in service, to specifically include a racing heartbeat, as well as his reports of being assaulted by a superior.  The examiner must also consider and discuss the Veteran's outpatient treatment records from the Durham and Salem VAMCs, as well as his private treatment records from Centra Cardiovascular, which cumulatively intimate the Veteran's tachycardia may be the result of a psychiatric disorder.  

A complete rationale for any proffered opinion must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by a clinician with sufficient expertise to fully assess his claimed jaw disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's current jaw disability, if diagnosed, resulted from his April 2007 fall at the Durham VAMC.

In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of a fall in the bathroom at the Durham VAMC on April 10, 2007, as well as his reports of ongoing jaw pain since that time.  In addition, the examiner should review and consider the dental clinic records from the Durham VAMC, which indicate the Veteran received "compassionate care" treatment at the dental clinic on April 10, 2007.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


